internal_revenue_service number release date index number -------------------- ------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-t-103115-15 date date ---------------------------------- ---------------------- -------------------------- taxpayer a -------------------------- decedent b ------------------------- custodian c ----------------------------------------- ira d date date dear ------------- this letter responds to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request rulings that ira d will not be treated as an inherited ira under sec_408 of the internal_revenue_code code and that you will be permitted to roll over the proceeds of ira d to an ira in your own name the following facts and representations were submitted under penalties of perjury on your behalf decedent b established ira d in and did not designate a beneficiary on the adoption_agreement form decedent b was born on date you represent that the adoption_agreement provides that if no beneficiary is designated custodian c shall distribute any remaining balance of the ira to the estate decedent b died testate on date failing to reach age article three of the last will and testament will gave all of the estate to taxpayer a her spouse article six of the will names taxpayer a as sole executor of the will plr-t-103115-15 taxpayer a as surviving_spouse and personal representative of the estate and sole beneficiary of the estate intends to distribute ira d to himself and within days of receipt rollover the proceeds of ira d into an ira in his own name based on the preceding facts taxpayer a requests the following rulings taxpayer a as surviving_spouse personal representative and sole beneficiary of decedent b’s estate will be treated for purposes of sec_408 as the payee or distributee of the proceeds from ira d ira d will not be treated as an inherited ira within the meaning of sec_408 with respect to taxpayer a taxpayer a is eligible to roll over ira d to an ira set up and maintained in his own name pursuant to sec_408 as long as the rollover occurs no later than days after the proceeds are received by taxpayer a in his capacity as personal representative of decedent b’s estate taxpayer a will not be required to include in gross_income for federal tax purposes for the year in which the distribution of ira d is made any portion of the proceeds distributed from ira d that are timely rolled over to an ira set up and maintained in taxpayer a’s name with respect to your ruling requests sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 plr-t-103115-15 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 of the income_tax regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira generally if a decedent's ira proceeds pass through a third party eg an estate and then are distributed to the decedent's surviving_spouse the surviving_spouse will be treated as having received the ira proceeds from the third party and not from the decedent’s ira thus generally a surviving_spouse will not be eligible to roll over the ira proceeds into his own ira however the general_rule will not apply where the decedent's_estate is the beneficiary of a decedent's ira proceeds and the decedent's surviving_spouse is the sole executor of the estate and the sole beneficiary of the ira proceeds that pass through the estate under these circumstances no third party can prevent taxpayer a from receiving the proceeds of the ira and from rolling over the proceeds into his own ira therefore with respect to your ruling requests we conclude that taxpayer a will be treated for purposes of sec_408 as the payee or distributee of the proceeds from ira d ira d will not be treated as an inherited ira within the meaning of sec_408 with respect to taxpayer a plr-t-103115-15 taxpayer a is eligible to roll over ira d to an ira set up and maintained in his own name pursuant to sec_408 as long as the rollover occurs no later than days after the proceeds are received by taxpayer a in his capacity as personal representative of decedent b’s estate taxpayer a will not be required to include in gross_income for federal tax purposes for the year in which the distribution of ira d is made any portion of the proceeds distributed from ira d that are timely rolled over to an ira set up and maintained in taxpayer a’s name except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ingrid e grinde senior tax law specialist qualified_plans branch tax exempt government entities cc
